Eeeeman, J.,
delivered the opinion of the court:
The only question in this cas© is, whether Earnest is liable for money which has -been paid to the clerk and master, on an execution wrongfully issued after the debt had been paid. The money had been received by the clerk and master, but not entered on the execution docket. The judgment was on notes given to the clerk and master, but Earnest would be entitled to the money when paid into court. The clerk used the money, and became a defaulter, but the amount claimed never came to the hands of Earnest. We need but say that there is no intimation of any wrongful pui-pose on the part of Earnest. We think it too clear, in this case, to admit, of discussion, that the plaintiff must look to the clerk and master for her money, and that defendant is not liable for it.
He has done no wrong, received no money. The clerk did the wrong, received the money, and converted it. Reverse decree, with costs.